DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/20/2020. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered. 
Applicant’s arguments filed 11/20/2020 have been fully considered. Claims 1, 3-18, 20, and 21 have been examined on the merits and found allowable (as amended within the Examiner's Amendment below).   Please refer also to the rejoinder statement below. Accordingly, any rejection or objection not expressly addressed herein is withdrawn.
REJOINDER
Claims 1 and 3-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18, 20, and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 7/1/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The proposed amendments have been made to address mere formal matters.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel E. Altman on June 16, 2021.
In the Claims:

Claim 1 has been amended to recite the following:
--
1. A composition comprising honey, a preservative, and an aqueous carrier, 
wherein, by weight of the composition, the honey is present in a therapeutically effective amount in the range of from 2% (w/w) to less than 25% (w/w), 

wherein the composition is in the form of a nasal lavage, nasal spray, eye drop, eye spray, eye wash, ear wash, ear drop, throat spray, douche, wound dressing hydrator, wound cleansing solution, or lung aspirant.
--

Claim 14 has been amended to recite the following: 
--
14.  A method of treatment of a respiratory, ophthalmic, ear or vaginal condition in a subject, comprising administering to the subject a therapeutically effective amount of a composition according to claim 1.
--

Claims 20-21 have been amended to recite the following: 
--
20.  A method of hydrating a dressing, comprising contacting the dressing with an effective amount of a composition of claim 1.

21. A method of hydrating or cleaning a wound, comprising contacting the wound with a therapeutically effective amount of a composition of claim 1.
--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The instant claims as amended are drawn to a honey-comprising multicomponent composition having therapeutic effect in the claimed ranges and forms, which in such amounts as claimed such a composition (and the methods of use thereof) was unexpected and/or not taught or reasonably suggested by the prior art at the time of the instant invention effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-18, 20, and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AARON J KOSAR/Primary Examiner, Art Unit 1655